         Case 3:17-cv-01176-JR          Document 16        Filed 11/05/18             Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




KARL L. BARNES,                                 )
                                                )              Civil No. 03:l 7-cv-01176-JR
                              Plaintiff(s),     )
                                                )              ORDER OF DISMISSAL
                      v.                        )
                                                )
GREYHOUND LINES INC.,                           )
                                                )
                              Defendant(s ).    )

       The Court having been informed by counsel for the parties that this action has been settled,

       IT IS ORDERED that this action is DISMISSED with prejudice and without costs and with

leave, upon good cause shown within sixty (60) days, to have this order of dismissal set aside and

the action reinstated if the settlement is not consummated. Pending motions, if any, are DENIED

AS MOOT.
                   f:. t Iv
       Dated this _:J
                   ___ day ofNovember, 2018.
                                                                                                0
                                                                                                 ---
                                                     by__,a;:____,_i_e/)_!_,-~--R-:-ss_o,_J?i_u_s._

                                                               United States Magistrate Judge
